Case 8:15-cv-00865-DOC-SHK Document 844-2 Filed 08/16/21 Page 1 of 4 Page ID
                                #:37528




                     EXHIBIT A
Case 8:15-cv-00865-DOC-SHK Document 844-2 Filed 08/16/21 Page 2 of 4 Page ID
                                #:37529

 From:                Ross Murray
 To:                  Clubok, Andrew (DC); Johnson, Michele (OC); Smith, Colleen (SD); Cook, Jordan (OC); "TorG@rgrdlaw.com";
                      "TedP@rgrdlaw.com"; "DBakshi@rgrdlaw.com"
 Cc:                  Mishka Ferguson; Michael Joaquin
 Subject:             RE: Puma Biotechnology - claim documentation update
 Date:                Monday, September 21, 2020 4:18:14 PM


 Good afternoon. The data and docs are available for you to download at this location:
 https://sfg-na.computershare.com
 The User ID is adhoc29_kccca. I will send the password to you under separate cover.
 There are two zip files posted:
       1. 09_16_2020_DocumentExtract_ss.zip
             a. The most important file in this zip is Puma Biotechnology Claims Report 2020-09-
                11.xslx. This is an updated version of the interim reports, with a few additions:
 i. “Exhibit” identifies were claims were reported on the report to the Court
 ii. “Edata Work Order #” identifies where to find the source data and claim form for institutional
                            filers that filed multiple claims in one submission.
                            1. These items can be found in the folder “EdataWorkOrders” (the sub-
                                folders are titled by Work Order #).
 iii. Columns S through BL contain hyperlinks to documents related to the claim. Only a small
                            percentage of claims have more than 10 documents, so we’ve hidden
                            Columns AB through BH just to keep things a little cleaner.
 iv. Any claim with more than 10 documents is noted in Column BI (“Additional Doc Note”). Unhide
                            the columns to access the hyperlinked documents.
             b. Please do not move / delete / rename any of the files or folders – the hyperlinks are
                dependent on the current folder structure.
             c. The folders titled “Documents”, “Edata Letters”, “Letters”, and “Support Docs” contain
                the files that are hyperlinked in the main spreadsheet. It is unlikely that you will need to
                directly search these folders.
       2. Puma_Transactions Export_091820.zip
             a. This contains a spreadsheet that shows the transactional data for every claim, one line
                per transaction.
             b. These are “current state” transactions – they were used to calculate the claims, and are
                inclusive of any changes made to the original data due to communications with the
                claimant.
             c. Filter by claim number to see all transactions for that claim.
 If you have any issues accessing or downloading the files, please let me know. Once you have the
 files on your network, let me know if you’d like me to go into further detail on any of the above.
 Ross Murray
 Gilardi & Co., LLC | Vice President - Securities | Tel: 415.458.3061 | Ross.Murray@Gilardi.com

 From: Ross Murray
 Sent: Monday, September 21, 2020 10:26 AM
 To: 'Andrew.Clubok@lw.com' ; 'michele.johnson@lw.com' ; 'Colleen.Smith@lw.com' ;
 'Jordan.Cook@lw.com' ; 'TorG@rgrdlaw.com' ; 'TedP@rgrdlaw.com' ; 'DBakshi@rgrdlaw.com'
 Cc: Mishka Ferguson ; Michael Joaquin
 Subject: RE: Puma Biotechnology - claim documentation update
 Good morning. I am uploading one final piece - a log of all transactional data. Once that’s up, I will

                                                                                                                                EXHIBIT A
                                                                                                                                  Page 26
Case 8:15-cv-00865-DOC-SHK Document 844-2 Filed 08/16/21 Page 3 of 4 Page ID
                                #:37530

 send over the login and password later today, along with an explanation of the items provided.
 Thanks for your patience.
 Ross Murray
 Gilardi & Co., LLC | Vice President - Securities | Tel: 415.458.3061 | Ross.Murray@Gilardi.com

 From: Ross Murray
 Sent: Friday, September 18, 2020 5:23 PM
 To: 'Andrew.Clubok@lw.com' <Andrew.Clubok@lw.com>; 'michele.johnson@lw.com'
 <michele.johnson@lw.com>; 'Colleen.Smith@lw.com' <Colleen.Smith@lw.com>;
 'Jordan.Cook@lw.com' <Jordan.Cook@lw.com>; 'TorG@rgrdlaw.com' <TorG@rgrdlaw.com>;
 'TedP@rgrdlaw.com' <TedP@rgrdlaw.com>; 'DBakshi@rgrdlaw.com' <DBakshi@rgrdlaw.com>
 Cc: Mishka Ferguson <Mishka.Ferguson@gilardi.com>; Michael Joaquin
 <Michael.Joaquin@gilardi.com>
 Subject: RE: Puma Biotechnology - claim documentation update
 The zip process is still running. Six hours and counting. I will continue to monitor it and update you
 when it’s complete.
 Ross Murray
 Gilardi & Co., LLC | Vice President - Securities | Tel: 415.458.3061 | Ross.Murray@Gilardi.com

 From: Ross Murray
 Sent: Friday, September 18, 2020 1:40 PM
 To: 'Andrew.Clubok@lw.com' <Andrew.Clubok@lw.com>; 'michele.johnson@lw.com'
 <michele.johnson@lw.com>; 'Colleen.Smith@lw.com' <Colleen.Smith@lw.com>;
 'Jordan.Cook@lw.com' <Jordan.Cook@lw.com>; 'TorG@rgrdlaw.com' <TorG@rgrdlaw.com>;
 'TedP@rgrdlaw.com' <TedP@rgrdlaw.com>; 'DBakshi@rgrdlaw.com' <DBakshi@rgrdlaw.com>
 Cc: Mishka Ferguson <Mishka.Ferguson@gilardi.com>; Michael Joaquin
 <Michael.Joaquin@gilardi.com>
 Subject: RE: Puma Biotechnology - claim documentation update
 Good afternoon-
 We have collected and cross-referenced the data and documents. Currently, we’re working on the
 technical piece – zipping the files and uploading to the SFTP site. Due to the quantity and size of the
 files, this part is taking longer than anticipated. I will keep you updated on our progress but I am still
 aiming to have these ready for download today.
 Ross Murray
 Gilardi & Co., LLC | Vice President - Securities | Tel: 415.458.3061 | Ross.Murray@Gilardi.com

 From: Ross Murray
 Sent: Monday, September 14, 2020 6:47 PM
 To: 'Andrew.Clubok@lw.com' <Andrew.Clubok@lw.com>; 'michele.johnson@lw.com'
 <michele.johnson@lw.com>; 'Colleen.Smith@lw.com' <Colleen.Smith@lw.com>;
 'Jordan.Cook@lw.com' <Jordan.Cook@lw.com>; 'TorG@rgrdlaw.com' <TorG@rgrdlaw.com>;
 'TedP@rgrdlaw.com' <TedP@rgrdlaw.com>; 'DBakshi@rgrdlaw.com' <DBakshi@rgrdlaw.com>
 Cc: Mishka Ferguson <Mishka.Ferguson@gilardi.com>; Michael Joaquin
 <Michael.Joaquin@gilardi.com>
 Subject: Puma Biotechnology - claim documentation update
 Good evening-
 We are working to gather the documents and data sets for the Puma claims compiled, correlated,
 and uploaded to an SFTP site for everyone to review. We anticipate completing this task by the end

                                                                                                         EXHIBIT A
                                                                                                           Page 27
Case 8:15-cv-00865-DOC-SHK Document 844-2 Filed 08/16/21 Page 4 of 4 Page ID
                                #:37531

 of the week. If there are portions that are complete before then I will let you know so that you can
 begin to download them.
 Thanks,
 Ross Murray
 Gilardi & Co., LLC | Vice President - Securities | Tel: 415.458.3061 | Ross.Murray@Gilardi.com




                                                                                                    EXHIBIT A
                                                                                                      Page 28
